DETAILED ACTION
In response to communication filed on 9/16/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 9/16/2021. Claims 1,8,13,14,15,19 and 20 were amended and claims 1-20 remain pending.

Amendments to claims 1,13 and 14 in response to the previously raised objection for lack of antecedent basis has overcome the objection.  Therefore the objection is withdrawn.


Claim Rejections - 35 USC § 103

Claims 1-4,8,10,11,13-17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. 2019/0014595)(Y1 hereafter) in view of Cao et al. (US Pub. 2018/0176945)(C1 hereafter) in further view of Won et al. (US Pub. 2016/0135143)(W1 hereafter).

Regarding claims 1,13, and 14, Y1 teaches an information processing apparatus for base station side (i.e. network device in communication with terminal device)[paragraph 0128], comprising: 
a transceiver device (i.e. network device)[paragraph 0128]; and 
a processing circuitry configured to control the transceiver device (it is inherent that a network device, such as an access point, comprises of processor circuitry to control functions)[paragraph 0128] to perform the operations of: 
performing a channel detection for a target channel (the network device performs a LBT channel monitoring process for an unlicensed spectrum to determine whether a channel is available)[paragraph 0137]; 
broadcasting a resource indication for uplink transmission to a user equipment based on a result of the channel detection (the network device sends a synchronization signal to provide configuration of channel occupancy time window (i.e. resource indication) for the terminal device [paragraph 0139], the terminal device is able to determine a maximum quantity of data allowed to be sent in the window for transmission via broadcast [paragraph 0147]); and 
receiving an uplink transmission (i.e. buffer status report BSR)[paragraph 0187] performed by the user equipment based on the resource indication (the terminal device learns of available uplink 
However Y1 fails to disclose broadcast a public downlink control information (DCI), omitting communication of a scheduling request and an uplink grant between user equipment and the base station and the resource indication for uplink transmission indicates the public DCI.
C1 discloses a base station that sends downlink control information to switch a UE to a grant free uplink transmission mode [paragraph 0030] and when the UE has data to send to the base station, the UE can send an initial uplink message having a BSR in which the base station can send downlink control information that does not include a scheduling grant [paragraph 0047], the downlink control information for grant free transmissions can be broadcasted by the base station [paragraph 0060] using a common broadcast channel (i.e. public DCI)[paragraph 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for sending a BSR to request a network device to allocate for a data packet transmission resource [refer Y1; paragraph 0025] to incorporate a means of grant free transmission using a BSR and having a scheduling request being an alternative (i.e. omitted)[refer C1; paragraph 0081] as taught by C1.  One would be motivated to do so to provide a means of reducing resources needed to perform communications [refer C1; paragraph 0004] without specifically requesting the use of resources or granted resources [refer C1; paragraph 0006].
However, Y1, in view of C1, fails to disclose the resource indication includes one or more of a type of information to be uplink transmitted and a maximum channel occupancy time of the target channel.
W1 discloses that a UE can receive information associated with a start time point and length associated with the maximum occupancy time from a base station through higher layer signaling or system information [paragraph 0142].


Regarding claim 2, Y1 teaches the uplink transmission comprises a buffer status report (BSR)[paragraph 0187].  

Regarding claim 3, Y1 teaches the target channel comprises a channel of an unlicensed frequency band [paragraph 0137].  

Regarding claim 4, Y1 teaches the resource indication is transmitted on a physical downlink control channel [paragraph 0183].  

Regarding claim 8, Y1 teaches the resource indication comprises one or more of a clear channel assessment time (i.e. CCA time window) for the uplink transmission [paragraph 0137]; a size of a contention window (i.e. contention-based window) for the uplink transmission [paragraph 0140]; and a resource block (i.e. time window) for the uplink transmission [paragraph 0139].  



Regarding claim 11, Y1 teaches both the broadcasting and the uplink transmission are performed on an unlicensed frequency band (data transmission between the network device and terminal device are in an unlicensed spectrum)[paragraph 0126].  

Regarding claims 15,19 and 20, Y1 teaches an information processing apparatus for user equipment side (i.e. with terminal device)[paragraph 0127], comprising: 
a transceiver device (i.e. terminal device)[refer Fig. 7; 700][paragraph 0127]: and 
a processing circuitry configured to control the transceiver device (it is inherent that a terminal device, such as mobile phone, comprises of processor circuitry to control functions)[paragraph 0127] to perform the operations of: 
receiving a resource indication broadcasted by a base station (the network device sends a synchronization signal to provide configuration of channel occupancy time window (i.e. resource indication) for the terminal device [paragraph 0139], the terminal device is able to determine a maximum quantity of data allowed to be sent in the window for transmission via broadcast [paragraph 0147]) based on a result of a channel detection for a target channel (the network device performs a LBT channel monitoring process for an unlicensed spectrum to determine whether a channel is available)[paragraph 0137]: and 
performing an uplink transmission (i.e. buffer status report)[paragraph 0187] based on the resource indication (the terminal device learns of available uplink channel by receiving a broadcast message sent by the network device and sends a buffer status report in response)[paragraph 0188].

C1 discloses a base station that sends downlink control information to switch a UE to a grant free uplink transmission mode [paragraph 0030] and when the UE has data to send to the base station, the UE can send an initial uplink message having a BSR in which the base station can send downlink control information that does not include a scheduling grant [paragraph 0047], the downlink control information for grant free transmissions can be broadcasted by the base station [paragraph 0060] using a common broadcast channel (i.e. public DCI)[paragraph 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for sending a BSR to request a network device to allocate for a data packet transmission resource [refer Y1; paragraph 0025] to incorporate a means of grant free transmission using a BSR and having a scheduling request being an alternative (i.e. omitted)[refer C1; paragraph 0081] as taught by C1.  One would be motivated to do so to provide a means of reducing resources needed to perform communications [refer C1; paragraph 0004] without specifically requesting the use of resources or granted resources [refer C1; paragraph 0006].
However, Y1, in view of C1, fails to disclose the resource indication includes one or more of a type of information to be uplink transmitted and a maximum channel occupancy time of the target channel.
W1 discloses that a UE can receive information associated with a start time point and length associated with the maximum occupancy time from a base station through higher layer signaling or system information [paragraph 0142].


Regarding claim 16, Y1 teaches the uplink transmission comprises a buffer status report (BSR)(the terminal device learns of available uplink channel by receiving a broadcast message sent by the network device and sends a buffer status report in response)[paragraph 0188].  

Regarding claim 17, Y1 teaches the processing circuitry is configured perform the uplink transmission in a contention manner (the terminal device chooses to transmit to the network device in a contention manner)[paragraph 0126].  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of C1 in view of W1, as applied to claim 1, in further view of Yerramalli et al. (US Pub. 2018/0227936)(Y2 hereafter).

Regarding claim 5, Y1 teaches processing circuitry is further configured to: perform, in a case where the channel detection indicates that the target channel is idle (a network device performs LBT channel 
However Y1 fails to expressly disclose transmitting a channel occupancy signal on the target channel within a maximum channel occupancy time.  
Y2 discloses that a UE, when channel resources are available for transmission, can utilize shared radio frequency spectrum band resources within a maximum channel occupancy time (MCOT)[paragraph 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of using channel resources within a maximum channel occupancy time as taught by Y2.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claim 6, Y1 fails to disclose the receiving includes receiving uplink transmissions performed by a plurality of user equipment in time division multiplexing manner within a maximum channel occupancy time.  
Y2 discloses that a UE, when channel resources are available for transmission, can utilize shared radio frequency spectrum band resources within a maximum channel occupancy time (MCOT)[paragraph 0054], control information and data can be multiplexed into a downlink channel using time division multiplexing techniques (i.e. manner)[paragraph 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of using channel resources within a maximum channel occupancy time as taught by Y2.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of C1 in view of W1, as applied to claims 1 and 15, in further view of Nimbalker et al. (US Pub. 2017/0171859)(N1 hereafter).

Regarding claim 9, Y1 fails to disclose that the resource indication comprises a plurality of candidate resource blocks for the uplink transmission, and the uplink transmission is performed by the user equipment using a resource block selected from the candidate resource blocks.  
	N1 discloses that for resource block selection, a set of UL resource candidates that a UE may transmit on in terms of resource spaces can be defined and sent directly to the UE [paragraph 0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the obtaining of resource candidates at a UE in order for the UE to select resource blocks for transmission as taught by N1.  One would be motivated to do so to reduce latency in uplink transmissions [refer N1; paragraph 0006].

Regarding claim 18, Y1 fails to disclose the resource indication comprises a plurality of candidate resource blocks for the uplink transmission, and the processing circuitry is configured to: select a resource block for the uplink transmission from the candidate resource blocks.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the obtaining of resource candidates at a UE in order for the UE to select resource blocks for transmission as taught by N1.  One would be motivated to do so to reduce latency in uplink transmissions [refer N1; paragraph 0006].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of C1 in view of W1, as applied to claim 1, in further view of Pelletier et al. (US Pub. 2019/0150176)(P1 hereafter).

Regarding claim 12, Y1 fails to explicitly disclose the receiving including receiving an uplink transmission performed by the user equipment based on a mini-slot configuration.
	P1 discloses a BSR method in which shorter framing, such as mini-slot framing, can be applied based upon trigger conditions such as data available for transmission [paragraph 0183].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate a BSR method in which shorter frames or mini-slot framing can be used as taught by P1.  One would be motivated to do so to provide a means of determining a BSR method according to whether data associated have stringent requirements, such as having shorter allowed latency [refer P1; paragraph 0183].

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 9/16/2021, with respect to the rejection(s) of claims 1,13-15,19 and 20 under 35 U.S.C. 103 in view of the teachings of Yu et al. (US Pub. 2019/0014595)(Y1 hereafter) in view of Cao et al. (US Pub. 2018/0176945)(C1 hereafter) have been fully 

Regarding claims 1,13-15,19 and 20, applicant argues that the applied reference does not teach newly added claim limitation, namely, “the resource indication includes one or more of a type of information to be uplink transmitted and a maximum channel occupancy time of the target channel.” 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of the teachings of W1 as noted in the above rejection.
In view of the teachings of Y1 in view of C1 failing to disclose the resource indication (i.e. system synchronization carrying configuration information taught by Y1) includes one or more of a type of information to be uplink transmitted and a maximum channel occupancy time of the target channel, examiner relies upon the disclosure of W1 to meet this deficiency.
Accordingly, W1 discloses that a UE can receive information associated with a start time point and length associated with the maximum occupancy time from a base station through higher layer signaling or system information [paragraph 0142].
In view of this disclosure, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for utilizing resources within a maximum channel occupancy time (MCOT) [refer Y1; paragraph 0054] and setting a channel occupancy window using system synchronization [refer Y1; paragraph 0139] to incorporate the reception of a time point and length associated with a maximum channel occupancy through higher layer signaling or system information sent from a base station as taught by W1.  One would be motivated to do so to provide the use of a known technique with regards to the setting of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        



/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412